Appeal from an order of the Family Court, Chautauqua County (Margaret O. Szczur, J.), entered April 8, 2008 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudicated the subject child to be a neglected child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this neglect proceeding pursuant to Family Court Act article 10, respondent parents appeal from an order adjudicating their daughter to be a neglected child. Contrary to the parents’ contention, petitioner presented evidence establishing that the physical, mental or emotional condition of the child has been impaired or is in imminent danger of becoming impaired as a result of her parents’ failure to exercise a minimum degree of care in providing her with adequate food and medical care (see § 1012 [f] [i] [A]). Petitioner established that the child failed to thrive because she was undernourished, and that her condition was “of such a nature as would ordinarily not . . . exist except by reason of the acts or omissions of the parent[s]” (§ 1046 [a] [ii]; see Matter of Kayla C, 19 AD3d 692 [2005]; Matter of Camara R., 263 AD2d 710, 712 [1999]; Matter of Commissioner of Social Servs., Child Welfare Admin. (Diane W), 182 AD2d 589 [1992]).
We have examined the parents’ remaining contentions and conclude that they are either unpreserved or without merit. Present—Scudder, P.J., Martoche, Smith, Carni and Green, JJ.